Citation Nr: 0704776	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  01-02 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefit 
sought on appeal.  

In a March 2004 remand, the Board referred the veteran's 
claim regarding clear and unmistakable error in the rating 
decision of September 1997 which denied service connection on 
the issue at bar.  It appears no substantive action has been 
taken on this matter since the remand.  Accordingly, the 
matter is again referred to the RO for appropriate action. 


REMAND

The veteran seeks to reopen his claim for service connection 
for his psychiatric condition.  A claim shall be reopened and 
reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  The veteran 
filed his claim in May 2000, and for such claims received 
prior to August 29, 2001, new and material evidence means 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A review of the claims file reveals a need for further 
development.  The newly submitted VA treatment records show 
that the veteran has been receiving disability benefits from 
the Social Security Administration.  All records considered 
by that agency in deciding the veteran's claim for disability 
benefits, including a copy of any decision, should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2006).

In addition, the VA treatment records show the veteran has 
received treatment from other VA and private facilities, 
whose records are not associated with the file.  A March 2002 
treatment note from Tuscaloosa VAMC indicates the veteran was 
to receive outpatient treatment at the Shoals VA clinic.  
These records are not in the file.  Another treatment note 
from Tuscaloosa dated in April 2004 reveals the veteran was 
to attend the Huntsville Outpatient Mental Health Clinic.  
While 2004 records from Huntsville Hospital are associated 
with the file, these do not appear to be the outpatient 
clinic records to which the Tuscaloosa notes referred because 
they indicate inpatient treatment.  The Huntsville outpatient 
records must also be obtained and associated with the claims 
file.

Since the time the veteran filed his appeal, a decision by 
the United States Court of Appeals for Veterans Claims 
established enhanced notice requirements for claims requiring 
new and material evidence.  Pursuant to Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), an appellant 
attempting to reopen a previously adjudicated claim must now 
be notified of the elements of his claim, and of the precise 
definitions of "new" and "material" evidence and what 
evidence would be necessary to reopen the claim, depending 
upon the basis of any previous denial of the claim.
 
A September 2004 letter sent by the RO to the veteran does 
contain notice of precisely what evidence would be necessary 
for the veteran to reopen his claim, based on the previous 
denial.  However, it contains insufficient definitions of new 
and material evidence.  The March 2003 Supplemental Statement 
of the Case is the next most recent letter on the matter, but 
it contains the incorrect definitions of new and material 
evidence based on when the veteran's claim was filed.  A July 
2002 letter from the RO contains incomplete definitions of 
new and material evidence.  Correct and complete definitions 
of new and material evidence are found in the January 2001 
Statement of the Case and the September 2000 rating decision 
upon which this appeal is based, but given their remoteness 
in time and the fact that Kent now also requires precise 
notice of what evidence would be necessary to reopen the 
claim, the Board finds a current, complete, and fully Kent-
complaint notice letter must be afforded to the veteran.

In addition, during the pendency of this appeal the Court 
issued Dingess  v. Nicholson, 19 Vet. App. 473 (2005), which 
held that the notice and assistance requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  Additional 
notice is needed in this regard as well. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

2.  Obtain and associate with the claims 
file all records from the Shoals VA 
clinic.  Ask the veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records. Do not 
associate duplicate records with the 
file.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his recent 
private treatment records, to include 
records from all treatment provided at 
the Huntsville Outpatient Mental Health 
Clinic and any other private treatment he 
has received related to his claim since 
the September 1997 Rating Decision that 
denied service connection.  Thereafter, 
the RO should attempt to obtain those 
records.  Do not associate duplicate 
records with the file.

4.  Provide the veteran with proper 
notice, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), of the appropriate and 
complete definitions of new and material 
evidence, and of the unique character of 
the evidence required to reopen his 
previously adjudicated claim.  His claim 
was filed in May 2000, so this notice 
must contain information appropriate to 
claims to reopen filed before August 29, 
2001.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

